      Case 4:19-cr-00185-WTM-CLR Document 148 Filed 06/03/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

vs.                                             Case No. CR419-185

MICHAEL WILSON,

             Defendant-Appellant.


                                  0 R D E R

        The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

        IT IS HEREBY ORDERED that the order of the United States Court

of Appeals for the Eleventh Circuit is made the order of this Court.

        SO ORDERED, this       j�•      day of June 2021.




                                    SOUTHERN DISTRICT OF GEORGIA
